INCH, District Judge.
Hearing on exceptions to the report of the Commissioner in the above entitled admiralty suit.
The Commissioner has ascertained and computed the amount of libellant’s damages sustained by its scow to be $2700. The exceptions to this report relate to various matters contained therein but the principal objection relates to the measure of damages applied by the Commissioner.
The Commissioner, on what seems to me to be ample authority, held that libellant was entitled to recover such damages “as shall be sufficient to restore the injured vessel to the condition in which she was at the time the collision occurred, and, it is undisputed, that such damages were agreed upon by eight competent and reputable surveyors at the time of the survey to be the sum of $2700.”
He therefore finds that “the fair and reasonable cost of repairing the damage to *218the scow Cleary No. 54 to be the sum of $2700.”
The above sum with the survey cost, towing, demurrage, makes a total award of $2799. The Commissioner does not recommend interest and as the repairs were never made as per survey no interest is allowed on the award.
There is ample evidence to sustain the findings of the Commissioner and as to the law applicable there is no necessity for repeating the authorities cited in the Commissioner’s report. The exceptions relating to other - matters are riot substantial. The report, as submitted, is confirmed and the exceptions thereto overruled.
The Commissioner’s fees and disbursements as certified seem reasonable and are approved.